Mollen, P. J., and Damiani, J.,
dissent and vote to affirm the judgment, with the following memorandum: Because we are unable to find an abuse of discretion in the Administrative Judge’s refusal to concur in a sentence of lifetime probation, we are constrained to dissent. Were this matter before us in the first instance, we might well reach a conclusion different from the one arrived at by the Administrative Judge. However, our function here is not to substitute our judgment for his, but to determine whether he has *1033abused the discretion vested in him by statute (see Penal Law, § 65.00, subd 1, par [b]). On this record, we conclude he did not. The District Attorney submitted an affidavit averring in conclusory fashion that the defendant had rendered assistance in the investigation, apprehension and prosecution of major violators. That conclusion, of course, could not bind the Administrative Judge since his separate concurrence, and therefore his independent exercise of discretion, is called for by the statute. The Administrative Judge here chose to look behind the broad and unspecific representation that the defendant had provided the requisite assistance. It was his right to do so. The District Attorney’s affidavit did not spell out the co-operation allegedly given by the defendant, but instead referred to a letter submitted by an agent of the Drug Enforcement Administration. The letter stated that the defendant’s assistance had led to the initiation of two cases, one resulting in the purchase of one ounce of cocaine, the other in the purchase of 1,000 noncontrolled pills. The agent concluded by writing: "The above information is being brought to your attention for whatever judicial action you deem appropriate.” In reviewing the letter, the Administrative Judge observed: "No arrests had been made in either of these cases. No recommendations were made by the Long Island Drug Enforcement Administration nor did the letter contain the opinion frequently expressed in similar letters from this agency that the defendant had 'cooperated to his fullest extent’. To say the least, the letter leaves open to question the conclusion that these cases in fact involved investigation, apprehension and prosecution of major violators of felonies defined in Article 220 as contemplated by the legislature. In fact, there was no apprehension and prosecution of anyone.” Having concluded that the defendant had failed to provide the requisite assistance, the Judge was not compelled to give his concurrence to the recommended sentence of probation. The statutory criteria are set forth in the conjunctive and the failure to qualify under any one of them renders a defendant ineligible for probation. Nevertheless, the Administrative Judge went on to discuss the nature and extent of the defendant’s criminal behavior. First, the Judge observed that the defendant had played the role of "the procurer and the source” of the cocaine involved in the instant case. Next, the Judge took note of statements made during the plea allocution of the codefendant naming the defendant as the source of cocaine sold to an officer in a different case. And, finally, the Judge adverted to the defendant’s recent conviction in Suffolk County on unrelated drug charges. That case concerned the sale to an undercover detective of one ounce of cocaine for $1,900. Ultimately, the Judge decided that the defendant’s "deep involvement” in drug felonies coupled with his failure to provide the sort of material assistance contemplated by the statute disqualified him as a candidate for a probationary sentence. We cannot say that this conclusion is unsupported by the record. The majority seems to imply that the Judge’s finding was somehow improperly influenced "by a basic dissatisfaction with the statutory sentencing scheme”. The short answer is that the same Judge approved a probationary sentence for the codefendant in this case, whose assistance, given more in earnest, had borne greater fruit, and who had therefore earned a correspondingly stronger letter from the Drug Enforcement Administration. Lifetime probation was also approved for two defendants in different but related cases. Hence it cannot be said that the defendant fell victim to an inflexible policy of a Judge who refuses to exercise his discretion even in an appropriate case. Instead we read the Judge’s comments as representing his attempt to balance the relevant factors in an effort to decide whether a sentence of probation for this *1034defendant would be consistent with the interests of justice, and his considered judgment was to the contrary. This was entirely proper. (See Penal Law, § 65.00, subd 1, par [b], cl [iv].) In sum, we find that the Administrative Judge acted within the proper bounds of his statutory discretion and, accordingly, we would affirm.